The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 12, 2021

                               2021COA106

No. 18CA1408, People v. Wright — Crimes — Harassment —
Second Degree Burglary

     A division of the court of appeals concludes, as a matter of

first impression, that the crime of harassment, as described in

section 18-9-111(1)(a), C.R.S. 2020, is necessarily a “crime against

another person,” and can thus serve as a predicate offense for the

crime of burglary under section 18-4-203(1), C.R.S. 2020. In

addition, the division concludes that the crime of possession of a

weapon by a previous offender is not a per se grave and serious

crime for purposes of conducting a proportionality review,

disagreeing with People v. Allen, 111 P.3d 518 (Colo. App. 2004).
COLORADO COURT OF APPEALS                                         2021COA106


Court of Appeals No. 18CA1408
El Paso County District Court No. 17CR5863
Honorable William B. Bain, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Michael Thomas Jean Wright,

Defendant-Appellant.


                 JUDGMENT AFFIRMED, SENTENCE VACATED,
                   AND CASE REMANDED WITH DIRECTIONS

                                Division III
                          Opinion by JUDGE TOW
                       Furman and Gomez, JJ., concur

                         Announced August 12, 2021


Philip J. Weiser, Attorney General, Paul Koehler, First Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Dayna Vise, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Michael Thomas Jean Wright, appeals her1

 judgment of conviction entered on jury verdicts finding her guilty of

 second degree burglary, child abuse, resisting arrest, obstruction of

 a peace officer, harassment, and possession of drug paraphernalia.

 This appeal requires that we address an apparent issue of first

 impression: Is harassment under section 18-9-111(1)(a), C.R.S.

 2020, a “crime against another person” that can serve as a

 predicate offense for second degree burglary under section

 18-4-203, C.R.S. 2020?2 Because the statutory elements of the



 1 The record shows that the court, the prosecutor, the defense
 attorney, and the witnesses all used “Mister” and male pronouns
 when referencing Wright at trial. However, according to Wright’s
 appellate counsel, Wright is a transgender woman whose pronouns
 are she/her. We will thus refer to her accordingly. Although
 counsel also indicates that Wright now goes by a different name, we
 nevertheless use the name under which Wright was prosecuted,
 convicted, and sentenced, in order to avoid any confusion or errors
 in the judicial and prison records, as well as the statewide and
 nationwide criminal information databases. We mean no disrespect
 in doing so.
 2 There are several subsections of section 18-9-111, C.R.S. 2020,

 which describe different forms of the crime of harassment. See
 § 18-9-111(1)(a)-(h), C.R.S. 2020. This case, and particularly our
 analysis in Part II, involves only subsection (1)(a). Thus, when we
 refer to harassment, we mean only harassment under section 18-9-
 111(1)(a). We express no opinion regarding whether any other type
 of harassment can serve as a predicate offense of second degree
 burglary.

                                   1
 offense necessarily constitute “a crime against another person,” we

 decline to follow the fact-specific approach to resolving such

 inquiries espoused in People v. Poindexter, 2013 COA 93. Instead,

 we conclude, as a matter of law, that the offense can serve as a

 predicate to second degree burglary.

¶2    Having so concluded, and because we also reject Wright’s

 contention that the trial court’s ex parte communications with the

 jury violated her constitutional rights to counsel and to be present,

 we affirm her conviction.

¶3    Wright also challenges, on proportionality grounds, the

 habitual criminal sentence imposed on her second degree burglary

 conviction. Applying the standard announced in Wells-Yates v.

 People, 2019 CO 90M, we conclude that possession of a weapon by

 a previous offender (POWPO) is not a per se grave or serious crime

 for purposes of a proportionality review. Because the trial court

 incorrectly considered POWPO and second degree burglary to be per

 se grave or serious crimes, we vacate Wright’s sentence and remand

 for a new proportionality review.

                             I.   Background

¶4    The jury heard the following evidence.


                                     2
¶5    On October 12, 2017, Wright went to an apartment complex in

 Colorado Springs ostensibly to search for her daughter, apparently

 under the belief that her daughter was being held in one of the

 apartments and was possibly in danger.

¶6    Wright began banging on the door of one of the apartment

 units and indicated that she was looking for “Alexis,” who she said

 was her daughter and whom she believed to be inside the unit. The

 resident of the unit eventually answered the door and told Wright

 that her daughter was not there. After a lengthy exchange, the

 resident closed the door without permitting Wright to enter.

¶7    Wright continued her search, banging on the doors of several

 other nearby apartment units. Eventually, Wright knocked on the

 door of the unit in which Phillip Bloch was residing with his son.

 Before answering, Bloch asked who was at the door, to which

 Wright responded that she was looking for someone named

 “Jasmine.” Bloch opened the door. Wright continued to inquire

 about “Jasmine,” and Bloch indicated that he did not know anyone

 by that name. Bloch then shut the door.

¶8    After knocking on the doors of several other units, Wright

 returned to Bloch’s unit and knocked again. Bloch opened the


                                   3
  door, warned Wright to leave the premises, and closed the door

  again. before closing the door once again. Wright, however,

  continued to knock on Bloch’s door. When Bloch opened the door

  to warn Wright he was going to call the police, Wright rushed into

  the unit and tried to grab Bloch by the throat.

¶9     A physical altercation ensued, during which Bloch retrieved a

  firearm from his bedroom. Bloch pointed his firearm at Wright, who

  was standing near the doorway, and demanded that she “move.”

  Wright began pushing farther into the unit, again asking for

  “Jasmine.” The altercation escalated: Bloch pushed Wright up

  against a wall and aimed the firearm at her stomach while Wright

  continued to grab Bloch by his throat. Bloch’s two-year-old son

  approached the scuffle, and Wright, apparently in an effort to attack

  Bloch, kicked Bloch’s son across the room. Bloch pulled the trigger

  of his firearm three times, but it failed to fire. Bloch tossed the

  firearm aside and pushed Wright out of the apartment. He then

  called the police.

¶ 10   Police responded to the apartment complex and arrested

  Wright after having to subdue her with physical force. The police




                                     4
  searched her person and discovered a pipe that later tested positive

  for methamphetamine.

¶ 11   Wright was charged with possession of drug paraphernalia,

  obstruction of a peace officer, resisting arrest, child abuse,

  harassment, and second degree burglary (predicated on

  harassment).3 She was also charged with five habitual offender

  counts.

¶ 12   Following a two-day trial, a jury found Wright guilty on all

  substantive counts.

¶ 13   At Wright’s sentencing hearing, the trial court adjudicated

  Wright to be a habitual offender. After conducting an abbreviated

  proportionality review, the court sentenced her to forty-eight years

  in the custody of the Department of Corrections for her second

  degree burglary conviction consistent with the habitual criminal

  sentencing statute. The court merged Wright’s harassment

  conviction into her second degree burglary conviction.4 It imposed



  3 As charged, second degree burglary was a class 3 felony because
  Wright was alleged to have specifically burglarized a “dwelling.”
  § 18-4-203(2)(a), C.R.S. 2020.
  4 The People do not separately appeal this decision. Thus, we

  express no opinion as to whether such merger was required.

                                     5
  a concurrent ninety-day sentence for Wright’s child abuse, resisting

  arrest, and obstruction of a peace officer convictions.5

                       II.   Sufficiency of the Evidence

¶ 14       Wright contends that the crime of harassment, as charged

  under section 18-9-111(1)(a), cannot serve as a predicate offense for

  second degree burglary because it is not “a crime against another

  person.” And even if it can, she contends, there was insufficient

  evidence presented at trial to support her burglary conviction

  predicated on harassment. Accordingly, she argues, her conviction

  and sentence for burglary must be vacated. We disagree with both

  contentions.

      A.    Harassment is Necessarily a “Crime Against Another Person”

¶ 15       We first address Wright’s contention that her burglary

  conviction cannot be predicated on harassment.

¶ 16       As relevant here, “[a] person commits second degree burglary

  . . . if the person knowingly breaks an entrance into, enters

  unlawfully in, or remains unlawfully after a lawful or unlawful entry




  5The crime of possession of drug paraphernalia is punishable only
  by a fine. § 18-18-428(2), C.R.S. 2020. At Wright’s sentencing, the
  court found her to be indigent and waived the fine.

                                       6
  in a building or occupied structure with intent to commit therein a

  crime against another person or property.” § 18-4-203(1). Thus,

  only those crimes “against another person or property” can serve as

  a predicate offense for second degree burglary. Whether the crime

  of harassment can be so classified presents a question of statutory

  interpretation that we review de novo. See Poindexter, ¶ 6.6

¶ 17   The General Assembly has not defined the term “crime against

  another person.” However, in Poindexter, a division of this court

  ascribed to the term the following definitions:

       1. “[a] category of criminal offenses in which the perpetrator

       uses or threatens to use force”; or

       2. “[a] crime against the body of another human being.”

  Poindexter, ¶ 11 (quoting Black’s Law Dictionary 401, 1112 (8th ed.

  2004)); see id. at ¶ 29 (applying those definitions). We agree with

  the division in Poindexter that these definitions accord the term its

  plain and ordinary meaning. See id. at ¶ 26. Thus, we apply these

  definitions here to effectuate the legislature’s intent. See, e.g.,



  6The People do not contend that harassment is a “crime against . . .
  property.” Thus, we address only whether it is a “crime against
  another person.”

                                      7
  McCoy v. People, 2019 CO 44, ¶ 37 (“[T]o ascertain and give effect to

  the legislature’s intent . . . , we look first to the language of the

  statute, giving its words and phrases their plain and ordinary

  meanings.”).

¶ 18   Under section 18-9-111(1)(a), “[a] person commits harassment

  if, with intent to harass, annoy, or alarm another person, he or she

  . . . [s]trikes, shoves, kicks, or otherwise touches a person or

  subjects him to physical contact.” Thus, to commit harassment,

  one necessarily must subject another to some form of “physical

  contact.” Unequivocally, then, the offense requires that one engage

  in an act “against the body of another human being.” Accordingly,

  we conclude, as a matter of law, that harassment is a “crime

  against another person.”

¶ 19   Wright advances two arguments opposing such an

  interpretation. Neither is persuasive.

¶ 20   First, Wright points out that the harassment statute is located

  in article 9 of title 18 (entitled “Offenses Against Public Peace,

  Order, and Decency”), not in article 3 (entitled “Offenses Against the

  Person”). She suggests, therefore, that harassment is not a “crime

  against another person,” but is instead an offense against “public


                                      8
  peace, order, and decency,” placing it outside the class of crimes

  designated by the legislature as possible predicates to burglary. Yet

  Wright also acknowledges that “the placement of criminal statutes

  in particular articles does not necessarily reflect the legislature’s

  intent.” Poindexter, ¶ 28. The titles of the specific articles and

  parts in the statutory code “are generally left to the revisor of

  statutes, who possesses no authority to make substantive statutory

  changes.” People v. Borghesi, 66 P.3d 93, 102 (Colo. 2003). And

  even if we were to assume that the statute’s organizational

  placement reflects the will of the legislature, the plain language of

  the statute — which unambiguously indicates that harassment is a

  “crime against another person” — is controlling in our

  interpretation.7 See McCoy, ¶ 37 (“[T]o ascertain and give effect to

  the legislature’s intent . . . , we look first to the language of the

  statute . . . .”).

¶ 21    Second, Wright argues, relying on Poindexter, that we ought to

  avoid categorizing harassment as “a crime against another person”



  7 Notably, the statute does not say “with the intent to commit an
  offense against the person as described in article 3 of title 18” or
  include any similar specific cross-reference.

                                      9
  as a matter of law and instead consider the particular factual

  circumstances of her case.

¶ 22   In Poindexter, a division of this court considered whether

  obstructing a peace officer under section 18-8-104(1)(a), C.R.S.

  2020, was a “crime against another person” such that it could serve

  as a predicate offense for second degree burglary. But the division

  ultimately cautioned against any “sweeping attempt to categorize

  offenses as a matter of law” and declined to do so. Poindexter, ¶ 26.

  Instead, the division concluded that “the proper approach” to

  determining whether an offense can serve as a predicate for

  burglary “involves a case-by-case examination of the underlying

  elements of the offense as charged and proved.” Id. In other words,

  the court must consider the particular factual circumstances of

  each case and whether the evidence established that the offender

  intended to either act “against the body of another human being” or

  “use[] or threaten[] to use force.” See id. at ¶¶ 11, 29 (quoting

  Black’s Law Dictionary at 401, 1112).

¶ 23   Applying that case-specific approach, the division

  acknowledged that the defendant, in unlawfully entering a building,

  only had the intent to hide from police officers in pursuit of him,


                                    10
  not to engage with them physically. Id. at ¶¶ 29-30. Thus, while

  the evidence indicated that the defendant had the intent to commit

  obstruction of a peace officer, see § 18-8-104(1)(a), it did not show

  that he had the intent to commit a “crime against another person.”

  Poindexter, ¶¶ 29, 30, 34. “Under these circumstances,” the

  division concluded, obstruction of a peace officer “could not be used

  as a predicate offense for second degree burglary.” Id. at ¶ 34.

¶ 24   In reaching its conclusion, though, the division clarified that

  “under a different set of facts, the crime of obstructing a peace

  officer could be a crime against another person.” Id. at ¶ 31. Thus,

  the division recognized that proving the elements of the offense

  cannot be dispositive as to whether an offender committed a “crime

  against another person.” Accordingly, as to the crime of obstructing

  a peace officer, whether the commission of the offense constitutes a

  “crime against another person” must necessarily be a fact-specific

  inquiry.

¶ 25   We do not read Poindexter to suggest that such a fact-based

  inquiry is necessary with all crimes. Indeed, the division noted that

  crimes such as child abuse, pandering of a child, and resisting

  arrest by physical force are “obviously” crimes against a person. Id.


                                    11
  at ¶ 27. In our view, harassment is also obviously a crime against a

  person.

¶ 26        As noted above, because subjecting another to “physical

  contact” is an essential element of harassment, there is no factual

  scenario that can constitute harassment that would not also

  constitute a “crime against another person.” And where there is no

  question as to whether the commission of an offense would equate

  to the commission of a “crime against another person,” we see no

  reason to follow the case-specific approach employed in Poindexter.

  Thus, we decline to do so. See People v. Smoots, 2013 COA 152,

  ¶ 21 (“[W]e are not bound by the decisions of other divisions of this

  court.”), aff’d sub nom. Reyna-Abarca v. People, 2017 CO 15.

¶ 27        Accordingly, we conclude, as a matter of law, that harassment

  under section 18-9-111(1)(a) is a “crime against another person”

  that can serve as a predicate offense for second degree burglary.

       B.     The Evidence Was Sufficient To Support Wright’s Burglary
                                    Conviction

¶ 28        Having so concluded, we now address, and reject, Wright’s

  contention that the People failed to present sufficient evidence to

  sustain her conviction for second degree burglary.



                                       12
¶ 29   When addressing a challenge to the sufficiency of the evidence,

  “[w]e review the record de novo to determine whether the evidence

  presented was sufficient in both quantity and quality to sustain a

  defendant’s conviction.” McCoy, ¶ 63 (citing Clark v. People, 232

  P.3d 1287, 1291 (Colo. 2010)). We assess whether the evidence,

  when viewed in the light most favorable to the prosecution, “is

  substantial and sufficient to support a conclusion by a reasonable

  mind that the defendant is guilty of the charge beyond a reasonable

  doubt.” Id. (quoting Clark, 232 P.3d at 1291).

¶ 30   Wright contends only that there was insufficient evidence to

  establish that, at the time she entered Bloch’s apartment, she had

  the specific intent to commit harassment. Instead, she contends,

  the evidence showed that she simply intended to look for her

  daughter. Wright’s argument, however, is premised on the flawed

  assumption that she could not have simultaneously held both

  intentions.

¶ 31   True, there was substantial evidence presented that Wright

  was searching the apartment complex in an attempt to find her




                                   13
  daughter.8 But there was also evidence that when she ultimately

  entered Bloch’s apartment, she did so with the intent to subject him

  to physical contact. Indeed, Bloch testified that when he opened

  his door to tell Wright to leave, she immediately “bum rushed” him

  and tried to grab him by his throat — which a reasonable jury could

  infer involved forcibly shoving him and/or striking him on her way

  into his apartment. He further testified that immediately after

  Wright had forcibly entered his apartment, a lengthy physical

  altercation ensued.

¶ 32   Though Wright argued to the jury that Bloch’s testimony was

  not credible, she does not argue that his testimony was incredible

  as a matter of law. See People v. Dash, 104 P.3d 286, 289 (Colo.

  App. 2004) (“[T]he fact finder, not an appellate court, determines

  the credibility of witnesses, and only when testimony is ‘so palpably

  incredible and so totally unbelievable’ may we reject it as a matter

  of law.” (quoting Kogan v. People, 756 P.2d 945, 950 (Colo. 1988)).

  And when viewed in the light most favorable to the prosecution, we



  8 Of course, there was evidence that could lead a jury to reject that
  contention as well, including that Wright told one person she was
  looking for “Alexis” and told Bloch she was looking for “Jasmine.”

                                    14
  conclude that Bloch’s testimony was sufficient to support a

  conclusion by a reasonable mind that Wright entered the apartment

  with an intent to commit harassment. See § 18-9-111(1)(a); see

  also Dash, 104 P.3d at 289; People v. Chase, 2013 COA 27, ¶ 50 (“If

  there is evidence upon which one may reasonably infer an element

  of the crime, the evidence is sufficient to sustain that element.”).

  That Wright may have also harbored an intention to search for her

  daughter is of no import. Accordingly, we reject Wright’s sufficiency

  challenge. See McCoy, ¶ 63.

       III.   The Trial Court’s Ex Parte Communications with the Jury

¶ 33      Next, Wright argues that the trial court violated her

  constitutional right to counsel and right to be present by holding an

  impromptu scheduling conference with the jury outside the

  presence of Wright and her defense counsel. We disagree.

                            A.    Additional Facts

¶ 34      The jury began its deliberations on March 2, 2018 — a Friday

  — at around 2:00 p.m. At 4:51 p.m., without either Wright or her




                                      15
defense counsel present,9 the trial court released the jurors for the

weekend and instructed them on how they should conduct

themselves:

          Members of the jury, it’s five minutes till 5:00.
          And so I’m going to go ahead and release you
          for the weekend. I want to thank you for the
          hard work you put into deliberations so far.
          What I’ll order that you do is leave your notes
          and your notebook and anything related to this
          case in the jury deliberation room. Nobody is
          going to go in there looking through it. It will
          be safe and sound.

          I want you to just take a break from the case.
          Just take a break from the case. Remember
          that admonition, no independent research, not
          talking to anybody. You may be tempted after
          a couple of hours after deliberation, oh, I just
          need a little bit of information, and hit the
          Internet. Don’t do it. Don’t do it. I think it
          will be helpful for you all to have a whole
          weekend off and then hit the ground running
          on Monday at — let’s do 8:30. All right. And
          we’re thinking along the line on a Monday
          morning, so you want to be in line by 8:15 to
          get up here by 8:30. Okay. And keep in mind
          that as people start arriving on Monday
          morning, you can’t talk about the case until
          the 12th person walks into the room. And

9 The People point out that the original transcript of the March 2,
2018, proceedings indicated that Wright’s defense counsel was
present when the court excused the jury. However, in response to
Wright’s motion to settle the record, the trial court confirmed that
the reference to Wright’s defense counsel was a clerical error and
that neither Wright nor her defense counsel was present.

                                  16
            once that 12th person walks in, then you can
            resume the deliberations where you left off.
            Okay.

¶ 35   Following this instruction, one of the jurors asked several

  questions about what would happen the following week:

            The Juror: We don’t see you tomorrow. We
            just go straight in that room, and as soon as
            everyone arrives, we continue?

            ....

            The Court: On Monday.

            The Juror: Sorry, did I say tomorrow?

            The Court: We’re not going to be here
            tomorrow. So Monday, you’ll just go right
            back, you won’t see any of the parties or me,
            you’ll just get going with your deliberation.

            The Juror: Okay. So can we have the further
            process once we are done with deliberations.
            What happens?

            The Court: I can’t tell you other than once you
            reach a verdict we’ll certainly announce the
            verdict.

            The Juror: Do we tell her?

            The Court: Yes. As soon as you reach a
            verdict, you’ll buzz for [court employees]. They
            will come back and presumably you would tell
            her you have a verdict, and then we’ll call the
            parties in and take care of the case.




                                   17
             The Juror: Do you do sentencing the same day
             or is that a different day?

             The Court: Sentencing doesn’t play any role in
             this phase of things and so just follow that
             instruction. Doesn’t have to do anything with
             the case. So but with that, I need to let you
             go. Okay. Have a good weekend, and we’ll see
             you Monday.

             The Juror: Have a good weekend.

             The Court: Thank you. You too.

                          B.   Right to Counsel

¶ 36   Both the United States and Colorado Constitutions guarantee

  a defendant the right to counsel “at every critical stage of a criminal

  proceeding.” Key v. People, 865 P.2d 822, 825 (Colo. 1994) (first

  citing U.S. Const. amend. VI; then citing Colo. Const. art. II, § 16;

  then citing United States v. Cronic, 466 U.S. 648, 659 (1984); and

  then citing People v. Roybal, 618 P.2d 1121, 1126 (Colo. 1980)).

  “We review whether a defendant has been denied representation at

  a critical stage of the proceedings de novo.” People v. Guzman-

  Rincon, 2015 COA 166M, ¶ 15.

¶ 37   “Stages of criminal proceedings have been held to be ‘critical’

  where there exists more than a ‘minimal risk’ that the absence of

  the defendant’s counsel might impair the defendant’s right to a fair


                                    18
  trial.” Key, 865 P.2d at 825 (first citing Gilbert v. California, 388

  U.S. 263, 267 (1967); and then citing Sandoval v. People, 172 Colo.

  383, 389, 473 P.2d 722, 725 (1970)). As it pertains to ex parte

  communications,

             [n]ot every communication between the judge
             and jury constitutes a critical stage of the trial.
             However, an impromptu conference with the
             jury during its deliberations may constitute a
             critical stage of the proceedings even where the
             discussions are purportedly confined to
             “scheduling” matters, because the content of
             such ex parte communications and the context
             in which they occur may create more than a
             “minimal risk” that counsel’s absence would
             impair the defendant’s right to a fair trial.

  Id.

¶ 38    Wright argues that two specific communications between the

  trial court and the jury created such a risk, and thus the ex parte

  conference constituted a critical stage of her criminal proceedings.

  However, in our view, neither created a level of risk sufficient to

  implicate her constitutional right to counsel.

¶ 39    First, Wright directs us to the court’s remark that “I think it

  will be helpful for you all to have a whole weekend off and then hit

  the ground running on Monday.” She contends that the jury may

  have understood the statement as a criticism of the amount of time


                                     19
  the jury was taking to deliberate. Thus, she suggests, the

  statement may have had a coercive impact on the jury.

¶ 40   Yet the court’s statement was a far cry from the type of

  “scheduling pressures” that Colorado courts have found to create a

  risk of coercion on the jury’s deliberative process. Indeed, generally

  only those scheduling discussions that allude to a deadline for

  deliberations are considered coercive. See id. at 825-26 (deciding

  that a scheduling conference implicated a defendant’s right to

  counsel where two jurors’ comments — which indicated a

  substantial incentive to reach a verdict that afternoon — were

  analogous to a “time-fuse” instruction); People v. Urrutia, 893 P.2d

  1338, 1343 (Colo. App. 1994) (“Discussing scheduling problems

  with the jury may . . . be coercive if those scheduling problems

  create an impression that the jury is under a short time limit to

  reach a verdict.”); see also Martin v. People, 2014 CO 68, ¶ 25

  (recognizing where a trial court failed to provide a mistrial

  advisement that “discussing scheduling pressures with the jury

  may be coercive if those discussions effectively impose a deadline

  for the jury to end its deliberations with a verdict or have a mistrial

  declared”). Here, the trial court’s statement, in our view, was not


                                    20
  suggestive of any deadline for deliberations. On the contrary, the

  trial court’s decision to give the jurors two days off indicated, if

  anything, a lack of urgency. Thus, we reject Wright’s argument that

  the statement carried a risk of coercion sufficient to implicate her

  constitutional right to counsel.

¶ 41   Second, Wright directs us to the exchange concerning

  sentencing procedures. She construes the juror’s question as to

  when sentencing occurs as an implication that the jury intended to

  find Wright guilty. And the court’s visible response, she argues,

  may have suggested an affirmation of that finding. But the court

  was careful to avoid answering the question. In its brief response,

  it merely cautioned that “[s]entencing doesn’t play any role in this

  phase of things” and “[d]oesn’t have to do anything with the case.”

  Thus, while the record does not reveal the court’s visible response,

  it nonetheless shows that the court was dismissive of the question

  and sought to avoid any response that would suggest an opinion as

  to Wright’s guilt or innocence. Moreover, to the extent Wright

  suggests that the exchange could be construed as a scheduling

  discussion, neither the juror’s question nor the court’s response

  alluded to the length of deliberations such that they carried a risk


                                     21
  of coercing the jury. See Key, 865 P.2d at 825. Accordingly, under

  the circumstances, we conclude that any risk created by the

  exchange was minimal at best.

¶ 42   In sum, we reject Wright’s contention that the court’s ex parte

  conference carried the “more than . . . ‘minimal risk’” necessary to

  constitute a critical stage of her prosecution. Id. Thus, we discern

  no violation of her constitutional right to counsel in holding the

  conference without defense counsel present. See id.

                         C.   Right to be Present

¶ 43   Nor do we discern a violation of Wright’s right to be present.

¶ 44   The United States and Colorado Constitutions guarantee a

  criminal defendant the right to be present “whenever [her] presence

  has a relation, reasonably substantial, to the fullness of [her]

  opportunity to defend against the charge.” Zoll v. People, 2018 CO

  70, ¶ 20 (quoting Kentucky v. Stincer, 482 U.S. 730, 745 (1987)).

  “In other words, the defendant’s presence is only required ‘to the

  extent that a fair and just hearing would be thwarted by [her]

  absence.’” Id. (quoting Stincer, 482 U.S. at 745). “Consequently,

  the right to be present is not constitutionally guaranteed when the

  defendant’s presence would be useless or when the benefit of the


                                    22
  defendant’s presence would be ‘but a shadow.’” Id. (quoting Stincer,

  482 U.S. at 745). “Whether a trial court violated a defendant’s right

  to be present is a constitutional question that is reviewed de novo.”

  Id. at ¶ 15 (quoting Guzman-Rincon, ¶ 29).

¶ 45   We first note that, in her briefs, Wright appears to conflate the

  right to counsel and the right to be present. She cites inapposite

  authorities addressing only the right to counsel to support her

  distinct claim that her right to be present was violated. And it

  appears, at times, that her arguments concerning her right to

  counsel are also intended to apply to her right to be present. But to

  the extent she argues that the two specific communications

  addressed in Part III.B also implicated her constitutional right to be

  present, we disagree. For the reasons expressed above, neither

  casts any doubt on the fairness of the proceedings, nor required

  Wright’s presence to ensure that “a fair and just hearing [was not]

  thwarted by [her] absence.” Id. (quoting Stincer, 482 U.S. at 745).

¶ 46   Otherwise, Wright appears only to assert, in conclusory

  fashion, that she ought to have “the right to know the jurors’

  questions and concerns expressed in open court” and “be able to

  observe and assess the jurors’ questions and the court’s


                                    23
  instructions.” But Wright ignores that the constitution only

  guarantees her presence where “a fair and just hearing would be

  thwarted by [her] absence.’” Id. (quoting Stincer, 482 U.S. at 745).

  She advances no specific argument as to why her presence, as

  distinguished from that of her counsel, was necessary to ensure the

  fairness of the proceeding. Nor does our own review of the record

  indicate that the communications between the court and the jury so

  required her presence.

¶ 47   Accordingly, we reject Wright’s contention that the ex parte

  conference violated her constitutional right to be present.

                IV.   Proportionality of Wright’s Sentence

¶ 48   Finally, Wright argues that her forty-eight-year sentence for

  second degree burglary raised an inference of gross

  disproportionality, and thus the trial court erred by failing to

  conduct an extended proportionality review. Because we conclude

  that the trial court’s abbreviated review was flawed, we remand for

  the court to reconsider the proportionality of Wright’s sentence.

                           A.   Additional Facts

¶ 49   At Wright’s sentencing hearing, the trial court found that the

  People had presented sufficient evidence to support a finding that


                                    24
  Wright had previously been convicted of the following felonies:

  robbery, POWPO, first degree trespass, criminal impersonation, and

  aggravated motor vehicle theft. Thus, the trial court adjudicated

  Wright a habitual offender. Accordingly, it was required by section

  18-1.3-801, C.R.S. 2020 — the habitual criminal sentencing statute

  — to impose a forty-eight-year sentence for Wright’s burglary

  conviction. See § 18-1.3-801(2)(a)(I)(A); § 18-1.3-401(1)(a)(V)(A),

  C.R.S. 2020; § 18-4-203(1), (2)(a).

¶ 50   Wright requested that the trial court conduct a review of the

  mandatory forty-eight-year sentence to determine if it was

  unconstitutionally disproportionate. In an abbreviated

  proportionality review, the court determined that second degree

  burglary, robbery, and POWPO were per se grave or serious crimes.

  However, it found that Wright’s other crimes — trespass,

  impersonation, and aggravated motor vehicle theft — were not grave

  or serious. Ultimately, though, the court concluded that the

  sentence was not unconstitutionally disproportionate. The court

  reasoned that while three of Wright’s predicate offenses were not

  grave or serious, when considered in combination with Wright’s

  three offenses that were per se grave or serious, the sentence did


                                    25
  not raise an inference of gross disproportionality. Accordingly, it

  found that an extended proportionality review was not warranted

  and imposed the forty-eight-year sentence.

              B.        Standard of Review and Applicable Law

¶ 51   The Eighth Amendment to the United States Constitution and

  article II, section 20 of the Colorado Constitution both prohibit the

  imposition of a sentence grossly disproportionate to the severity of a

  defendant’s crime. See Wells-Yates, ¶¶ 5, 10. Whether a sentence

  is grossly disproportionate is a question of law that we review de

  novo. Id. at ¶ 35.

                   1.     Proportionality Review in General

¶ 52   The determination of whether a sentence is unconstitutionally

  disproportionate entails a two-step analysis. See Wells-Yates, ¶ 10.

¶ 53   First, the court conducts an “abbreviated proportionality

  review,” in which the court considers “the gravity or seriousness of

  the offense and the harshness of the penalty.” Id. at ¶ 11.

¶ 54   “[T]he determination regarding the gravity or seriousness of

  the offense is ‘somewhat imprecise . . . .’” Id. at ¶ 12 (quoting

  People v. Gaskins, 825 P.2d 30, 36 (Colo. 1992), abrogated on other

  grounds by Wells-Yates, ¶¶ 26-27). Generally, however, it “requires


                                       26
  a consideration of the harm caused or threatened to the victim or

  society and the culpability of the offender.” People v. Session, 2020

  COA 158, ¶ 33; accord Wells-Yates, ¶ 12. Thus, the court should

  consider

             the absolute magnitude of the crime, whether
             the crime is a lesser included offense or the
             greater inclusive offense, whether the crime
             involves a completed act or an attempt to
             commit an act, and whether the defendant was
             a principal or an accessory after the fact in the
             criminal episode.

  Session, ¶ 33 (citing Wells-Yates, ¶ 12). “As it relates to the

  defendant’s culpability, motive is relevant, as is whether the

  defendant’s acts were negligent, reckless, knowing, intentional, or

  malicious.” Id. (citing Wells-Yates, ¶ 12).

¶ 55   Our supreme court has recognized, however, that some crimes

  may be considered per se grave or serious for proportionality

  purposes. Wells-Yates, ¶ 13 (first citing Close v. People, 48 P.3d

  528, 538 (Colo. 2002), abrogated on other grounds by Wells-Yates,

  ¶¶ 16-17, 26-27; then citing People v. Deroulet, 48 P.3d 520, 524

  (Colo. 2002), abrogated on other grounds by Wells-Yates, ¶¶ 16-17,

  26-27; and then citing Gaskins, 825 P.2d at 37). A crime is per se

  grave or serious if, “based on [its] statutory elements, [it] necessarily


                                     27
  involve[s] grave or serious conduct.” Id. at ¶ 63; see also Session, ¶

  35 (recognizing that this is the “new standard by which courts

  determine whether an offense is per se grave or serious”). “Put

  differently, a crime should not be designated per se grave or serious

  unless the court concludes that the crime would be grave or serious

  in every potential factual scenario.” Wells-Yates, ¶ 63. If a crime is

  considered per se grave or serious, “a trial court may skip the first

  subpart of step one — the determination regarding the gravity or

  seriousness of the crime[] — and ‘proceed directly to the second

  subpart’ of that step — the assessment related to the harshness of

  the penalty.” Id. at ¶ 13 (quoting Close, 48 P.3d at 538).

¶ 56    As to the harshness of the penalty, which is weighed against

  the gravity of the offense, the court must consider the length of the

  sentence as well as parole eligibility. Id. at ¶ 14.

¶ 57    Second, if the abbreviated proportionality review gives rise to

  an inference of gross disproportionality, then the court conducts an

  extended proportionality review, which compares the sentence at

  issue to sentences for other crimes in the same jurisdiction and

  sentences for the same crime in other jurisdictions. Id. at ¶¶ 15-17.

       2.   Proportionality Review of a Habitual Criminal Sentence


                                     28
¶ 58   Section 18-1.3-801, which governs habitual criminal

  punishment in Colorado, “‘create[s] a unique possibility’ that a

  defendant will receive a sentence that ‘is not proportionate to the

  crime for which [she] has been convicted.’” Wells-Yates, ¶ 20

  (quoting Alvarez v. People, 797 P.2d 37, 40 (Colo. 1990)).

¶ 59   As pertinent here, when a defendant is convicted of a felony (a

  triggering offense), she may be adjudicated a habitual criminal if

  she “has been three times previously convicted . . . of a felony”

  based on charges separately brought and tried that arose out of

  separate and distinct criminal episodes (predicate offenses).

  § 18-1.3-801(2)(a)(I). A defendant adjudicated a habitual criminal

  based on three or more predicate offenses must be punished for the

  triggering offense “by imprisonment in the department of

  corrections for a term of four times the maximum of the

  presumptive range . . . for the class or level of felony” of the

  triggering offense. § 18-1.3-801(2)(a)(I)(A).

¶ 60   “The concern” as to the potential disproportionality of a

  habitual criminal sentence “lies in the ‘formulaic and formalistic

  nature’ of the habitual criminal statute.” Wells-Yates, ¶ 20 (quoting

  Deroulet, 48 P.3d at 526). Still, “in habitual criminal cases, as in


                                     29
  other cases raising Eighth Amendment challenges, an abbreviated

  proportionality review will almost always yield a finding that the

  sentence is not unconstitutionally disproportionate.” Id. at ¶ 21.

¶ 61   During an abbreviated proportionality review of a habitual

  criminal sentence, the court must consider: “(1) the gravity or

  seriousness of all the offenses in question — the triggering offense

  and the predicate offenses; and (2) the harshness of the sentence

  imposed on the triggering offense.” Id. at ¶ 23. “The court must

  scrutinize the triggering offense and the predicate offenses and

  determine whether in combination they are so lacking in gravity or

  seriousness so as to suggest that the sentence is unconstitutionally

  disproportionate to the crime, taking into account the defendant’s

  eligibility for parole.” Id. The supreme court clarified, however, that

  “when the triggering offenses and/or the predicate offenses

  supporting a habitual criminal sentence include grave or serious

  crimes . . . , it would be improper for a court to skip the second

  subpart of an abbreviated proportionality review and neglect to

  consider the harshness of the penalty . . . .” Id. at ¶ 27. If an

  inference exists that the sentence is disproportionate, “an extended




                                    30
  proportionality review must be undertaken. If not, the sentence is

  proportionate.” Session, ¶ 38 (citing Wells-Yates, ¶ 76).

                              C.   Analysis

¶ 62   Wright argues that the trial court erred by (1) finding that

  robbery, second degree burglary, and POWPO are per se grave or

  serious crimes and (2) misapplying the law by not assessing the

  harshness of Wright’s penalty in its review. Thus, she argues, the

  court engaged in a flawed proportionality analysis, and she urges

  us to set aside its decision and make a finding that her sentence

  raises an inference of gross disproportionality. We agree that the

  court erred in finding that the crimes of second degree burglary and

  POWPO are per se grave or serious. We also agree that the court’s

  analysis did not follow the analytical framework set forth in Wells-

  Yates. We, of course, recognize that the court did not have the

  benefit of the Wells-Yates decision at the time it sentenced Wright.

  Nevertheless, Wright is entitled to the benefit of both the new

  standard for determining whether a crime is to be considered per se

  grave or serious and the clarification of the analytical framework

  that must be followed. See Session, ¶¶ 50-51; People v. Tran, 2020

  COA 99, ¶ 103.


                                    31
¶ 63        However, as further discussed below, we decline Wright’s

  invitation to find an inference of gross disproportionality. Instead,

  we remand for the trial court to conduct a new proportionality

  review.

       1.    Per Se Grave or Serious Designations Do Not Violate United
                          States Supreme Court Precedent

¶ 64        As an initial matter, Wright contends that the designation of a

  crime as per se grave or serious violates the principle announced in

  Solem v. Helm, 463 U.S. 277, 290 (1983), that “no penalty is per se

  constitutional.” We are not persuaded.

¶ 65        Wright overlooks that finding an offense grave or serious —

  either per se or in light of the particular factual circumstances of

  the offense committed — does not end a court’s inquiry into the

  proportionality of a sentence. See Wells-Yates, ¶ 10. A court must

  still consider the harshness of the penalty before it can conclude

  that a sentence does not raise an inference of gross

  disproportionality and affirm its constitutionality. See id. And the

  same is true of habitual criminal sentences. See id. at ¶ 23.

  Indeed, as noted above, the court in Wells-Yates made clear that

  even when the triggering offenses and/or the predicate offenses



                                        32
  supporting a habitual criminal sentence include grave or serious

  crimes, a court must consider the harshness of the penalty. Id. at

  ¶ 27. The court explicitly cautioned that a sentencing court could

  not conclude that, in such circumstances, “there can be no

  inference of gross disproportionality.” Id. Thus, a per se grave or

  serious designation does not, as Wright suggests, effectively render

  an accompanying sentence constitutional. And in any event, we are

  bound to follow our supreme court’s decision in Wells-Yates, in

  which the court reiterated that per se designations may be

  appropriate for certain offenses. See id. at ¶¶ 13, 63.

   2.   Second Degree Burglary and POWPO Are Not Per Se Grave or
                             Serious Crimes

¶ 66    Having rejected Wright’s challenge to Colorado’s per se

  designation scheme, we next consider the propriety of the trial

  court’s designations of Wright’s robbery, second degree burglary,

  and POWPO convictions as per se grave or serious. We address

  each in turn.

                              a.   Robbery

¶ 67    As to robbery, our supreme court has consistently recognized

  that the offense is per se grave or serious. See Gaskins, 825 P.2d at



                                    33
  37; Close, 48 P.3d at 538; Wells-Yates, ¶ 64. This is because “[n]o

  matter what facts and circumstances may be involved, if a

  defendant is convicted of robbery, it necessarily means that he

  knowingly took something of value from the person or presence of

  another by the use of force, threats, or intimidation.” Wells-Yates,

  ¶ 64 (citing § 18-4-301(1), C.R.S. 2020). “Thus, robbery, by its very

  nature, involves knowing conduct and grave harm (or the threat of

  grave harm) to the victim or society (or both).” Id. In other words, it

  meets the standard for per se grave or serious crimes articulated in

  Wells-Yates. See id. at ¶ 63.

¶ 68   Wright does not contend that robbery falls short of the

  Wells-Yates standard; she only reiterates her claim that it is

  unlawful to designate any offense per se grave or serious under

  Solem. Having rejected that argument, and in light of our supreme

  court precedent, we discern no error in the trial court’s conclusion

  that Wright’s prior robbery conviction was per se grave or serious.

                      b.   Second Degree Burglary

¶ 69   However, we cannot say the same of the court’s designation of

  second degree burglary as per se grave or serious.




                                    34
¶ 70   In Wells-Yates, our supreme court acknowledged that it had

  previously held burglary to be a per se grave or serious crime.

  Wells-Yates, ¶¶ 13, 65; see also Deroulet, 48 P.3d at 524 (noting

  that burglary is inherently “‘grave or serious’ for purposes of

  proportionality review”). But it called into question “whether the

  designation of burglary as a per se grave or serious crime extends to

  . . . second degree burglary” under the new standard it announced.

  Wells-Yates, ¶ 65 n.17.10 Because the issue was not before the

  court, however, the court declined to resolve it. Id.

¶ 71   In the wake of Wells-Yates, though, a division of this court

  concluded that second degree burglary is not a per se grave or

  serious crime under Wells-Yates’s newly announced standard.

  Session, ¶ 46. The division, offering two specific examples,

  reasoned that the commission of second degree burglary may not be

  grave or serious in every factual permutation. See id. at ¶¶ 46, 48

  (“Neither of these versions of second degree burglary are likely to be

  grave or serious”: (1) entering an unoccupied garage and stealing a

  bicycle and (2) entering an abandoned building to steal copper


  10The burglary conviction in People v. Deroulet, 48 P.3d 520, 522
  (Colo. 2002), was for first degree burglary.

                                    35
  wiring.). Accordingly, the division concluded that the offense failed

  to meet the Wells-Yates standard. Id. at ¶ 49; see Wells-Yates, ¶ 63.

¶ 72   We agree with the division’s reasoning in Session and see no

  reason to depart from its holding. Applying that holding here, we

  conclude that the trial court erred by finding Wright’s second degree

  burglary conviction per se grave or serious. Rather, the court was

  required to examine the underlying factual circumstances of

  Wright’s crime to determine its gravity or seriousness. See Session,

  ¶ 36 (citing Wells-Yates, ¶¶ 37-39). But it did not do so.

                               c.    POWPO

¶ 73   Nor do we agree with the trial court’s conclusion that Wright’s

  POWPO conviction is per se grave or serious.

¶ 74   “[D]esignating a crime per se grave or serious has significant

  consequences and courts should therefore do so cautiously.” Wells-

  Yates, ¶ 62. This is because such a designation may “render[] a

  sentence nearly impervious to attack on proportionality grounds” in

  light of the “great deference” afforded to “the legislature’s

  establishment of the harshness of the penalty.” Id. (quoting Close,

  48 P.3d at 538). “This concern is magnified in the habitual criminal




                                     36
  context, where every sentence under review has been imposed

  without the trial court’s exercise of discretion.” Id.

¶ 75   With those guiding principles in mind, we address, as a matter

  of first impression, whether POWPO meets the standard announced

  in Wells-Yates.

¶ 76   A person commits POWPO if

             the person knowingly possesses, uses, or
             carries upon his or her person a firearm as
             described in section 18-1-901(3)(h)[, C.R.S.
             2020,] or any other weapon that is subject to
             the provisions of this article subsequent to the
             person’s conviction for a felony, or subsequent
             to the person’s conviction for attempt or
             conspiracy to commit a felony, under Colorado
             or any other state’s law or under federal law.

  § 18-12-108(1), C.R.S. 2020.

¶ 77   Thus, to commit POWPO, a convicted felon need only

  knowingly possess a weapon; the offender need not actually use the

  weapon or even intend to do so. And the mere possession — or in

  some cases even the use — of a weapon may not always be grave or

  serious, even where the person with the weapon has a prior felony

  conviction. Take, for example, a person who was previously

  convicted of embezzlement of public property — a nonviolent felony.

  See § 18-8-407, C.R.S. 2020. By simply going elk hunting, that


                                     37
  person has committed POWPO. Such conduct, in our view, does

  not present a sufficient level of harm or threat of harm such that it

  could be considered inherently grave or serious. See Wells-Yates,

  ¶ 12.

¶ 78      To be sure, some, if not most, factual permutations of POWPO

  may indeed be considered grave or serious. See id. But, as shown

  above, the commission of the crime may not “be grave or serious in

  every potential factual scenario.” Id. at ¶ 63. Thus, POWPO is not

  one of “those rare crimes which, based on their statutory elements,

  necessarily involve grave or serous conduct.” Id. Accordingly, we

  conclude that POWPO does not meet the standard from Wells-Yates,

  and thus the trial court’s designation of the crime as per se grave or

  serious was erroneous.11




  11 Neither party cited People v. Allen, 111 P.3d 518, 520 (Colo. App.
  2004), a case that predated Wells-Yates v. People, 2019 CO 90M, in
  which a division of this court concluded that POWPO is a per se
  grave or serious crime. However, in light of Wells-Yates’s newly
  announced standard for designating crimes per se grave or serious,
  we disagree with Allen and decline to follow it. See People v.
  Smoots, 2013 COA 152, ¶ 21 (“[W]e are not bound by the decisions
  of other divisions of this court.”), aff’d sub nom. Reyna-Abarca v.
  People, 2017 CO 15.

                                    38
¶ 79   Consequently, like Wright’s second degree burglary conviction,

  the court was required to consider the particular factual

  circumstances of her POWPO conviction. See Session, ¶ 36 (citing

  Wells-Yates, ¶¶ 37-39). It failed to do so.

¶ 80   In sum, then, the court erred in its proportionality review by

  (1) designating Wright’s second degree burglary and POWPO

  convictions per se grave or serious and, consequently, (2) failing to

  consider the particular factual circumstances of those convictions.

  Thus, a new proportionality review must be conducted to determine

  whether Wright’s sentence is unconstitutionally disproportionate.

  See id. at ¶ 51. Wright requests that we do so now — she urges us

  to engage in our own abbreviated proportionality review and find

  that her sentence raises an inference of gross disproportionality.

¶ 81   However, whether Wright’s second degree burglary and

  POWPO convictions are grave or serious “will entail an analysis of

  the facts and circumstances surrounding [those] offense[s].” Wells-

  Yates, ¶ 75. And “the trial court is ‘uniquely suited’ to make these

  factual determinations.” Id. (quoting Gaskins, 825 P.2d at 35).

  This is particularly true where the appellate record may not be

  complete with respect to the details of one or more of the predicate


                                    39
  offenses. Thus, while it may be proper in some circumstances for

  us to conduct an abbreviated proportionality review on appeal, see

  Session, ¶ 51 (suggesting as much), we decline to do so here.

  Instead, we vacate Wright’s sentence and remand to the trial court

  to conduct a new abbreviated proportionality review and, if

  necessary, an extended proportionality review. See Wells-Yates,

  ¶ 75; Session, ¶ 51.

   3.    The Court Must Consider the Harshness of Wright’s Penalty

¶ 82    Not having the benefit of Wells-Yates, which was announced

  several months after the trial court sentenced Wright, the court may

  have committed another error in its proportionality review.

¶ 83    After finding robbery and second degree burglary to be per se

  grave or serious crimes, the trial court stated,

             My understanding of grave or serious crimes is
             if they fall into that category, I don’t even look
             past what the conviction is for to see what the
             actual facts were. The fact that that conviction
             exists means there’s not going to be a
             disproportionate sentence.

¶ 84    The trial court was correct in observing that there is no need

  to consider the specific factual circumstances of a crime to

  determine its gravity or seriousness where the crime is per se grave



                                    40
  or serious. See Wells-Yates, ¶ 13. But its suggestion that a

  sentence imposed on a per se grave or serious crime will always be

  constitutionally proportionate is at odds with Solem’s

  admonishment that “no penalty is per se constitutional.” 463 U.S.

  at 290. And the court’s apparent belief that it need not also

  consider the harshness of the penalty in an abbreviated

  proportionality review is inconsistent with the supreme court’s

  guidance in Wells-Yates. See Wells-Yates, ¶¶ 26-27.

¶ 85   Moreover, after finding POWPO to be a per se grave or serious

  crime, the court noted, “I don’t need to look beyond that fact to

  determine whether an extended, proportionality review is merited.”

  Again, the court improperly suggested that a finding that a crime is

  per se grave or serious ended its abbreviated proportionality

  inquiry. See id.

¶ 86   The People point out, however, that the court nonetheless

  appeared to consider the length of Wright’s sentence and her

  eligibility for parole — factors pertinent to an analysis of the

  harshness of her penalty. See id. at ¶ 14; Session, ¶ 37. Having

  already vacated Wright’s sentence, we need not determine whether

  the court properly weighed the harshness of Wright’s penalty


                                     41
  despite its insistence that it need not do so. However, because the

  issue will arise again on remand, we reiterate that “even when the

  triggering offenses and/or the predicate offenses supporting a

  habitual criminal sentence include grave or serious crimes” —

  either per se grave or serious crimes or those crimes where the

  underlying conduct is found to have been grave or serious — “it

  would be improper for a court to skip the second subpart of an

  abbreviated proportionality review and neglect to consider the

  harshness of the penalty or to conclude that when the

  circumstances described are present there can be no inference of

  gross disproportionality.” Wells-Yates, ¶ 27.

                             V.   Conclusion

¶ 87   The judgment of conviction is affirmed, the forty-eight-year

  sentence for second degree burglary is vacated, and the case is

  remanded for a new proportionality review consistent with this

  opinion. In conducting its abbreviated proportionality review on

  remand, the trial court is specifically instructed to (1) consider the

  factual circumstances underlying Wright’s second degree burglary

  and POWPO convictions to determine the gravity or seriousness of

  those crimes and (2) consider the harshness of Wright’s


                                    42
forty-eight-year sentence in light of the gravity or seriousness — or

lack thereof — of Wright’s triggering and predicate offenses.

     JUDGE FURMAN and JUDGE GOMEZ concur.




                                  43